IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 528
                               :
ORDER ADOPTING RULE 463 AND    :                               CRIMINAL PROCEDURAL RULES
REVISING THE COMMENTS TO RULES :
458, 460, 462, AND 546 OF THE  :                               DOCKET
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      :


                                                ORDER

PER CURIAM

       AND NOW, this 27th day of January, 2021, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 49 Pa.B. 833 (February 23, 2019), and a Final Report to be published with
this ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Criminal Procedure 463 is adopted and the
Comments to Pennsylvania Rules of Criminal Procedure 458, 460, 462, and 546 are
revised, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective June 1, 2021.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.